               Case 2:20-cv-00531-RSM Document 6 Filed 07/22/20 Page 1 of 3



                                                            Chief District Judge Ricardo S. Martinez
 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF WASHINGTON
 9                                      AT SEATTLE

10
     ALEJANDRO LOPEZ CUAHUTLE,                          NO. 2:20-cv-00531-RSM
11

12                                  Plaintiff,          Stipulated Motion to Extend Deadline
                      v.
13                                                      Note on Motion Calendar:
                                                        July 22, 2020
14   KENNETH T. CUCCINELLI, et al.,

15                                  Defendants.

16
           Pursuant to Local Rule 10(g), the parties hereby jointly stipulate and move for a 60-day
17

18   extension of Defendants’ deadline to Answer the Complaint. The Answer is currently due on

19   August 4, 2020; the new deadline would be October 5, 2020.
20         The parties submit there is good cause for an extension of this deadline. Defendants are
21
     working on scheduling Plaintiff’s I-485 interview and intend to adjudicate the I-485 Application
22
     for lawful permanent resident status promptly thereafter. Adjudication of Plaintiff’s I-485
23
     Application would fully resolve this mandamus action without the time and expense of further
24

25   litigation.

26           Accordingly, the parties seek a 60-day extension of Defendants’ deadline to file the

27
     STIPULATED MOTION TO EXTEND DEADLINE                                UNITED STATES ATTORNEY
28   2:20-cv-531-RSM                                                    700 STEWART STREET, SUITE 5220
     PAGE– 1                                                              SEATTLE, WASHINGTON 98101
                                                                              (206) 553-7970
               Case 2:20-cv-00531-RSM Document 6 Filed 07/22/20 Page 2 of 3



     Answer.
 1

 2         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 3   DATED: July 21, 2020                      s/ Alexandra Lozano
                                               ALEXANDRA LOZANO, WSBA #40478
 4                                             Alexandra Lozano Immigration Law
                                               16400 Southcenter Pkwy., Suite 410
 5                                             Tukwila, WA 98188
 6                                             Phone: 206-406-3068
                                               Fax: 206-494-7775
 7                                             Email: Alexandra@abogadaalexandra.com

 8                                             Attorney for Plaintiff
 9

10   DATED: July 21, 2020                      s/ Michelle R. Lambert
                                               MICHELLE LAMBERT, NYS #4666657
11                                             Assistant United States Attorney
                                               United States Attorney’s Office
12                                             1201 Pacific Ave, Suite 700
                                               Tacoma, WA 98402
13                                             Phone: (253) 428-3824
                                               Email: michelle.lambert@usdoj.gov
14
                                               Attorney for Defendants
15

16

17

18

19

20

21

22

23

24

25

26

27
     STIPULATED MOTION TO EXTEND DEADLINE                       UNITED STATES ATTORNEY
28   2:20-cv-531-RSM                                           700 STEWART STREET, SUITE 5220
     PAGE– 2                                                     SEATTLE, WASHINGTON 98101
                                                                        (206) 553-7970
            Case 2:20-cv-00531-RSM Document 6 Filed 07/22/20 Page 3 of 3




 1                                             ORDER

 2        IT IS SO ORDERED.

 3
          Dated this 22nd day of July, 2020.
 4

 5

 6

 7                                                A
                                                  RICARDO S. MARTINEZ
 8                                                CHIEF UNITED STATES DISTRICT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23                                                                UNITED STATES ATTORNEY
     STIPULATED MOTION TO EXTEND DEADLINES
                                                                 700 STEWART STREET, SUITE 5220
     2:20-cv-531-RSM                                               SEATTLE, WASHINGTON 98101
     PAGE– 3                                                             (206) 553-7970
